Exhibit 28(h)(3)(i)(a) - Amendment to Committed Credit Facility Agreement April 1, 2011 Midas Family of Funds 11 Hanover Square New York, NY10005 Attention:John F. Ramírez, Vice President RE:Eighth Amendment to Committed Secured Leveraging Facility Ladies and Gentlemen: Pursuant to an amended and restated loan agreement dated July 18, 2003 (as amended, the “Loan Agreement”), State Street Bank and Trust Company (the “Bank”) has made available a $10,000,000 committed secured leveraging line of credit (the “Committed Line”) to the Midas Fund, Inc., Midas Special Fund, Inc., Global Income Fund, Inc. and Foxby Corp. (each, a “Borrower”), each a Maryland corporation, as indicated on the Appendix I attached hereto.Obligations of each Borrower with respect to loans made to it pursuant to the Committed Line are evidenced by an amended and restated committed promissory note in the original principal amount of $10,000,000 dated as of April 24, 2009 (the “Existing Note”) and are secured by the Collateral described in Collateral Notices delivered pursuant to the mutual fund security agreement (each, a “Security Agreement”) executed prior to the date hereof between such Borrower, on the one hand, and the Bank, on the other.Capitalized terms not hereinafter defined shall have the same meanings as described in the Loan Agreement. The Borrowers have requested, and the Bank has agreed, to extend the Committed Line for an additional 364-day period from the date hereof, to increase the Committed Line Amount to $30,000,000 and to otherwise amend the Loan Agreement and related documents as set forth below.Further the Bank has agreed to the addition of Dividend and Income Fund, Inc. (the “New Borrower”), a Maryland corporation, as an eligible borrower to the Committed Line.Therefore, for good and valuable consideration, the receipt of which is hereby acknowledged, each of the Borrowers and the Bank hereby agree as follows: I. Joinder of New Borrower Effective as of the date hereof, the New Borrower is, and shall be subject to and bound by, and shall be entitled to all the benefits of, the Loan Agreement, and shall be a party thereto, all as if the New Borrower had been a party to the original execution and delivery thereof; and all references in the Loan Agreement to a “Borrower” (or any other relevant term used to describe a Borrower thereunder) shall hereafter be deemed to be references to the New Borrower as well as to the existing Borrowers.The preamble to the Loan Agreement and any other applicable provisions therein shall hereafter be deemed to be modified to reflect the provisions of this paragraph.The Appendix I attached hereto shall be conclusive evidence that the New Borrower has been added to the Loan Agreement pursuant to this paragraph. II.Amendments to Loan Agreement 1.The second paragraph of the Loan Agreement is hereby amended by replacing the dollar amount “$10,000,000” wherever it may appear therein with the dollar amount “$30,000,000”. 2.Section I.1. of the Loan Agreement is hereby amended by deleting the first sentence thereof in its entirety and substituting the following therefor:“The Committed Line shall expire on March 30, 2012 (the “Expiration Date”), unless extended in the discretion of the Bank or terminated by the Borrowers as provided herein.” 3.Section I.2 of the Loan Agreement is hereby amended by deleting each reference to the following therefrom: “$10,000,000” appearing therein and substituting the following therefore: “$30,000,000”. 4.Section I.2 of the Loan Agreement is hereby further amended by deleting the reference to the following therefrom: “20%” appearing therein and substituting the following therefor: “30%”. 5.Section I.4 of the Loan Agreement is hereby amended by deleting each reference to the following therefrom: “1.50%” appearing therein and substituting the following therefor: “1.10%”. 6.Section II.13. of the Loan Agreement is hereby amended by restating the following definition appearing therein to read in its entirety as follows: “Uncommitted Secured Redemption Facility” shall mean that certain uncommitted secured line of credit facility not to exceed $30,000,000 made available by the Bank to one or more of the Borrowers pursuant to an amended and restated loan agreement dated July 18, 2003, as subsequently amended. 7.Appendix I to the Loan Agreement is hereby deleted in its entirety and the Appendix I attached hereto is substituted therefor. 8.Each of Exhibit A, Exhibit B and Exhibit C attached to the Loan Agreement is hereby deleted in its entirety and the Exhibit A, Exhibit B and Exhibit C attached hereto are substituted, respectively, therefor. Midas Family of Funds Committed Line April 1, 2011 Page 2 III.Execution of Amended and Restated Note As a condition to the effectiveness hereof, the Borrowers shall execute and deliver to the Bank an amended and restated promissory note dated as of the date hereof in the original principal amount of $30,000,000 in the form attached as Exhibit A hereto (the "Amended and Restated Note"), which shall amend, restate, supersede and replace the Existing Note and any and all previous promissory notes made by the Borrowers to the order of the Bank in connection with the Committed Line.Any Loans outstanding as of the date hereof shall be deemed to be outstanding under the Amended and Restated Note, and each of the Borrowers agrees that any subsequent Loans made to such Borrower by the Bank shall be evidenced by the Amended and Restated Note.All references to the “Note” in any of the Loan Documents shall hereafter be deemed to be references to the Amended and Restated Note. IV.Conditions to Effectiveness As an inducement for the Bank to enter into this letter agreement, the Borrowers (including the New Borrower) agree to execute and deliver the following as applicable on or before the effective date of this letter agreement: (a)the Amended and Restated Note; (b)with respect to the New Borrower, a Security Agreement (a “New Security Agreement”); (c)with respect to the New Borrower, a Certificate as to Organization, Standing, and Proceedings with attached (i) copy of the New Borrower’s Articles of Incorporation from the Department of Assessments and Taxation of the State of Maryland, (ii) copy of the New Borrower's by-laws; and (iii) resolutions of the Board of Directors authorizing the Committed Line; (d)with respect to each Borrower (other than the New Borrower), a Certificate as to Organization, Standing, and Proceedings with attached (i) copies of all amendments to such Borrower’s Articles of Incorporation from the Department of Assessments and Taxation of the State of Maryland since date of last delivery to Bank (or certification as to no changes since such date); (ii) copy of any amendments to such Borrower’s by-laws since date of last delivery to Bank (or certification as to no changes since such date); and (iii) resolutions of the Board of Directors authorizing the renewal and increase in the Committed Line; (e)Certificates of Incumbency of each Borrower with sample signatures; (f)Certificates of legal existence and good standing of each Borrower; (g)Federal Reserve Regulation U-1 forms executed by each Borrower; and (h)a legal opinion of counsel as to the Borrowers (including the New Borrower) satisfactory to the Bank. V.Miscellaneous 1.Other than as amended hereby, all terms and conditions of each of the Loan Agreement and the other Loan Documents are ratified and affirmed as of the date hereof in order to give effect to the terms thereof.Without limiting the generality of the foregoing, each of the Borrowers hereby ratifies and affirms its obligations under its respective Security Agreement, and hereby agrees that the pledges and security interests granted by it in the Collateral described therein shall continue to secure its Obligations to the Bank under the Loan Documents, as amended hereby. 2.Each of the Borrowers (including the New Borrower) represents and warrants to the Bank as follows:(a) no Default with respect to such Borrower has occurred and is continuing on the date hereof under the Loan Agreement; (b) each of the representations and warranties contained in Section II.2. of the Loan Agreement is true and correct with respect to such Borrower in all material respects on and as of the date of this letter agreement; (c) the execution, delivery and performance of this letter agreement, the Loan Agreement, as amended hereby, the Amended and Restated Note, the Security Agreement with respect to such Borrower, and each of the other Loan Documents to which it is a party (collectively, the “Amended Documents”):(i) are, and will be, within such Borrower's power and authority, (ii) have been authorized by all necessary proceedings, (iii) do not, and will not, require any consents or approvals, including from any governmental authority, other than those which have been received, (iv) will not contravene any provision of, or exceed any limitation contained in, the by-laws, certificate or articles of incorporation or organization or other organizational documents of such Borrower or any law, rule or regulation applicable to such Borrower, and (v) do not constitute a default under any other agreement, order or undertaking binding on such Borrower; and (d) each of the Amended Documents constitutes the legal, valid, binding and enforceable obligation of such Borrower, except as the same may be limited by bankruptcy, insolvency, reorganization, moratorium or other laws affecting the enforcement of creditors' rights generally and by general equitable principles. 3.This letter agreement shall be deemed to be an instrument under seal to be governed by the laws of The Commonwealth of Massachusetts. 4.This letter agreement may be executed in counterparts each of which shall be deemed to be an original document. [Remainder of Page Intentionally Left Blank] Midas Family of Funds Committed Line April 1, 2011 Page 3 If the foregoing is acceptable to you, please have an authorized officer of each Borrower execute this letter agreement below where indicated and return the same to the undersigned. Very truly yours, STATE STREET BANK AND TRUST COMPANY By:/s/Christopher Ducar Christopher Ducar, Vice President Acknowledged and Accepted: MIDAS FUND, INC. By: /s/John F. Ramirez Name: John F. Ramírez Title:Vice President MIDAS SPECIAL FUND, INC. By: /s/John F. Ramirez Name: John F. Ramírez Title:Vice President GLOBAL INCOME FUND, INC. By: /s/John F. Ramirez Name: John F. Ramírez Title:Vice President Midas Family of Funds Committed Line April 1, 2011 Page 4 FOXBY CORP. By: /s/John F. Ramirez Name: John F. Ramírez Title:Vice President DIVIDEND AND INCOME FUND, INC. By: /s/John F. Ramirez Name: John F. Ramírez Title:Vice President STATE STREET BANK AND TRUST COMPANY, as Custodian By: /s/Christopher Ducar Title: Vice President Midas Family of Funds Committed Line April 1, 2011 Page 5 APPENDIX I Borrower Investment Adviser Midas Fund, Inc. Midas Management Corporation Midas Special Fund, Inc. Midas Management Corporation Global Income Fund, Inc. CEF Advisers, Inc. Foxby Corp. CEF Advisers, Inc. Dividend and Income Fund, Inc. Bexil Advisers, LLC
